Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
Troy V. Cleveland appeals the district court’s order denying relief on his motion construed as a request for reconsideration pursuant to Fed.R.Civ.P. 60(b).* We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Cleveland, Nos. CR-93-402; CA-99-1030 (E.D.Va. Apr. 7, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 The motion was styled " 'Ends of Justice’ Motion Pursuant to the All Writs Act Under 28 U.S.C. § 1651(a)” and "request[ed] reconsideration” of the denial of a 28 U.S.C. § 2255 (2000) motion.